Citation Nr: 0023096	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 6, 1993, 
for the award of disability compensation benefits for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1953 to February 1955.

In March 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, granted 
the veteran's claim for service connection for hearing loss 
in the left ear and assigned a 50 percent rating for 
bilateral hearing loss (his right ear hearing loss was 
previously service connected)-effective from July 6, 1993.  
He appealed to the Board of Veterans' Appeals (Board) for an 
earlier effective date for the award of disability 
compensation benefits for the hearing loss in his left ear.


FINDINGS OF FACT

1.  The veteran did not file a claim for service connection 
for hearing loss in his left ear within one year after his 
separation from military service.

2.  He filed a claim for service connection for the hearing 
loss in his right ear in June 1957, which the RO denied in 
August 1957; later that month, the RO notified him of the 
decision and of his procedural and appellate rights, and he 
did not appeal.  He did not appeal RO decisions in March 1965 
and April 1976 that denied petitions to reopen the claim for 
service connection for hearing loss in his right ear.

3.  By statements received on January 21, 1992, the veteran 
presented what was in effect a claim of service connection 
for left ear hearing loss; the first clinical confirmation of 
a hearing loss in this ear was in March and April 1992; the 
report of a private audiometric evaluation conducted in April 
1989, which also confirmed that he had a hearing loss in his 
left ear, was not received at the RO until April 1996.


CONCLUSION OF LAW

The assignment of January 21, 1992, for the award of 
disability compensation benefits for hearing loss in the left 
ear is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he is entitled to an earlier 
effective date of March 15, 1991, for the award of disability 
compensation benefits for hearing loss in his left ear 
because that was the effective date assigned for the award of 
service connection for hearing loss in his right ear and for 
tinnitus.  He points out that all of the conditions were 
caused by the same incidents of acoustic trauma due to 
excessive noise exposure in service.  He says that he did not 
realize that VA had only considered the hearing loss in his 
right ear and his tinnitus when adjudicating his claims prior 
to granting service connection for hearing loss in his left 
ear, and that his claim was actually for hearing loss in both 
ears (i.e., a bilateral hearing loss) all the while.

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release [from service] if 
application therefor is received within 
one year from such date of discharge or 
release.

See also 38 C.F.R. § 3.400(b)(2) (1999) (to the same effect).  
Otherwise, in cases where the application was not filed until 
more than one year after service, the effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  Id.  However, when there has been 
a decision of the RO denying a claim of service connection, 
and the veteran did not appeal the decision within one year 
of notice of the denial, that denial becomes final and 
binding on him and any effective date set for disability 
compensation based on a later grant of the benefit will be 
the date of receipt of the reopened claim.  38 C.F.R. 
§§ 3.156, 3.400(r), 20.1103 (1999); see also Melton v. West, 
13 Vet. App. 442 (2000).

Here, the veteran clearly did not file a claim for service 
connection for hearing loss in his left ear within one year 
after his separation from the military in February 1955.  
Indeed, he does not allege that he did.  Also, although he 
later filed a claim with VA in June 1957 for compensation 
benefits, his claim was for hearing loss in his right ear 
only.  The RO denied his claim in August 1957 and later that 
month notified him of the decision and of his procedural and 
appellate rights.  He did not appeal that decision, so it 
became final and binding on him based on the evidence then of 
record.  See 38 C.F.R. § 20.1103.  He also did not appeal RO 
decisions in March 1965 and April 1976 denying petitions to 
reopen the claim for service connection for hearing loss in 
his right ear.  Hence, those decisions became final and 
binding on him as well, although they too concerned only the 
hearing loss in his right ear, and not his left ear.  
Consequently, by application of 38 C.F.R. § 3.400, an 
effective date set for any later grant of service connection 
for hearing loss in his right ear could be no earlier than 
the date of receipt of the claim to reopen, whereas an 
effective date set for any later grant of service connection 
for hearing loss in his left ear could be no earlier than the 
date of receipt of a claim.  Id.

On March 15, 1991, the veteran submitted a statement to the 
RO indicating that he wanted to review his claims folder in 
reference to his claim for service connection for "hearing 
loss."  He did not specify whether he was referring only to 
the hearing loss in his right ear, which had been denied, or 
to hearing loss in his left ear as well, which had not yet 
been adjudicated.  Nevertheless, in statements that he later 
submitted in June 1991 and December 1991, he referred only to 
hearing loss in his right ear, and to his own amazement that 
service connection had not been granted for the hearing loss 
in the right ear.  

Although the veteran now alleges that, by his earlier 
correspondence he had expressed a desire to pursue a claim of 
service connection for loss of hearing acuity in both ears, 
it was not until additional information was received from the 
veteran in January 1992 that the left ear was specifically 
mentioned.  He has indicated that he was unaware that the RO 
had not addressed both ears in its earlier actions; however, 
from the time he filed his claim in June 1957 until mention 
was made of his left ear hearing loss in the statement 
received in January 1992, no claim for the left ear 
disability was made.  All of the RO's actions until that time 
were predicated on the veteran's own specific claim, which, 
as noted above, was limited to a claim of service connection 
for right ear hearing loss.  The 1957 rating decision and the 
March 1965 and April 1976 actions were taken within the 
context of the veteran's petitions, which at that time were 
for the right ear only.  Thus, an effective date may not be 
assigned any sooner than the date of claim for the specific 
disability, a claim which was not made until January 1992.  

As already noted, in statements received at the RO on January 
21, 1992, the veteran referred to hearing loss-not only in 
his right ear-but also, for the first time, to hearing loss 
in his left ear as well.  Although he indicated the hearing 
loss in his right ear was appreciably worse than the hearing 
loss in his left ear, he alleged nonetheless that his hearing 
problems (referring to both ears, and to his tinnitus) were 
the result of acoustic trauma that he had sustained while on 
active duty in the military due to excessive noise exposure.  
He, his wife and others also referred to hearing loss in his 
left ear as a residual of his military service on several 
subsequent occasions when submitting statements in January 
1992 and January 1993, and while testifying during a hearing 
in March 1993.  Also, a VA otolaryngologist and a VA 
audiologist who examined him in March 1992 and April 1992, 
respectively, confirmed that he had a hearing loss in both 
ears (i.e., a bilateral hearing loss) and tinnitus.

In November 1992, the RO granted service connection for the 
hearing loss in the veteran's right ear and assigned a 10 
percent rating, effective from March 15, 1991.  The RO denied 
service connection for tinnitus, but he appealed, and the 
Board subsequently granted service connection for tinnitus by 
a March 1995 decision.  The RO thereafter assigned a 10 
percent rating for the tinnitus, also effective from March 
15, 1991.  Although the RO has since recognized that service 
connection is warranted for hearing loss in the left ear, the 
Board is constrained by the law in this case.  For the 
reasons already enunciated, the award may not be made 
effective any sooner than the date of claim, which was 
January 21, 1992.  While it might be argued that statements 
received in January 1992 did not amount to a claim of service 
connection, the Board finds that the veteran's statements, 
read collectively, especially ones where he referred to 
hearing problems in both ears due to service, suffice as a 
claim of service connection.  

The grant of service connection is a recognition that indeed 
the veteran has hearing loss in his left ear that can, just 
like the tinnitus and hearing loss in the right ear, be 
traced to his military service.  However, the award of 
compensation benefits for this disability may not be made any 
sooner than the date of claim, which in this case was not 
made for the left ear until January 21, 1992.  Moreover, it 
was not until even later, after the March and April 1992 VA 
otolaryngological and audiometric evaluations, that a hearing 
impairment in his left ear was clinically confirmed.  
Therefore, January 21, 1992, marks the date of his claim for 
service connection for hearing loss in his left ear, which, 
in turn, means that this is the earliest possible effective 
date that can be assigned.  38 U.S.C.A. § 5110.  


ORDER

An effective date of January 21, 1992, but no sooner, for the 
award of disability compensation benefits for hearing loss in 
the left ear is granted, subject to the laws and regulations 
governing the payment of VA compensation.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

